As filed with the Securities and Exchange Commission on [date] UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-21890 Keystone Mutual Funds (Exact name of registrant as specified in charter) 7101 West 78th Street, Suite 201 Bloomington, MN 55439 (Address of principal executive offices) (Zip code) Andrew Wyatt Cornerstone Capital Management, Inc. 7101 West 78th Street, Suite 201 Bloomington, MN 55439 (Name and address of agent for service) (952) 224-7071 Registrant's telephone number, including area code Date of fiscal year end: 6/30/08 Date of reporting period:9/30/07 Item 1. Schedule of Investments. Keystone Mutual Funds Schedule of Investments (Unaudited) September 30, 2007 Security Description Shares Value COMMON STOCKS - 99.3% Consumer Merchandising - 9.4% CarMax, Inc.* 48,913 $ 994,401 Coach Inc.* 15,374 726,729 Dick's Sporting Goods Inc. * 18,346 1,231,934 The Walt Disney Company 56,559 1,945,064 J.C. Penney Company, Inc. 20,860 1,321,898 Las Vegas Sands Corp. * 9,887 1,319,124 Nordstorm Inc. 19,699 923,686 8,462,836 Consumer Staples - 2.4% Colgate-Palmolive Company 11,379 811,550 Diageo plc ADR 16,066 1,409,470 2,221,020 Energy - 5.8% Apache Corp. 33,976 3,059,879 Sunoco, Inc. 30,280 2,143,218 5,203,097 Financial Institutions - 11.2% The Blackstone Group* 48,128 1,207,050 Endurance Specialty Holdings Ltd. ^ 34,130 1,418,101 Goldman Sachs Group, Inc. 8,931 1,935,705 IntercontinentalExchange, Inc.* 12,448 1,890,851 SLM Corp. 36,829 1,829,296 UBS AG^ 34,155 1,818,754 10,099,757 Health Care Products - 12.3% Celgene Corporation* 25,073 1,787,956 Covance Inc.* 5,983 466,076 Genentech, Inc. * 23,652 1,845,329 Gilead Sciences, Inc. * 46,672 1,907,485 Merck & Co., Inc. 39,354 2,034,208 Schering-Plough Corp. 18,408 582,245 Teva Pharmaceutical Industries Ltd. ADR 57,053 2,537,147 11,160,446 Health Care Services - 2.8% United Health Group Inc. 52,058 2,521,169 Health Care Technology- 2.0% Medtronic, Inc. 31,687 1,787,464 Industrials - 15.2% 3M Co. 15,014 1,405,010 The Boeing Company 17,894 1,878,691 Deere & Co. 6,595 978,830 Fastenal Company 46,992 2,133,907 Joy Global Inc. 26,196 1,332,329 Terex Corp.* 38,640 3,439,733 Textron Inc. 41,231 2,564,980 13,733,480 Materials- 3.3% Archer Daniels Midland Company 90,545 2,995,229 Technology Services - 22.4% Apple Computer, Inc. * 18,824 2,890,237 Corning, Inc. 170,316 4,198,289 Ebay, Inc.* 11,330 442,097 Google, Inc. * 3,356 1,903,758 JDS Uniphase Corporation* 116,421 1,741,658 MEMC Electronic Materials, Inc. * 53,896 3,172,319 Qualcomm, Inc. 72,993 3,084,684 The Western Union Company 133,600 2,801,592 20,234,634 Technology Software - 12.5% Adobe Systems, Inc. * 32,321 1,411,135 Cisco Systems, Inc. * 65,600 2,172,016 Intel Corporation 126,249 3,264,799 Oracle Corporation* 127,086 2,751,412 SanDisk Corp.* 31,203 1,719,285 11,318,647 TOTAL COMMON STOCKS (Cost $83,898,118) 89,737,779 Principal SHORT TERM INVESTMENTS - 0.3% Amount AIM STIT-STIC Prime Portfolio $ 276,617 276,617 TOTAL SHORT TERM INVESTMENTS (Cost $276,617) 276,617 Total Investments (Cost $84,174,735) - 99.6% 90,014,396 Other Assets in Excess of Liabilities - 0.4% 326,076 TOTAL NET ASSETS - 100.0% $ 90,340,472 ADR American Depository Receipt * Non Income Producing Security ^ Foreign Issued Security The cost basis of investments for federal income tax purposes at September 30, 2007 was as follows*: Large Cap Growth Fund Cost of Investments $84,181,597 Gross unrealized appreciation 7,188,179 Gross unrealized depreciation (1,355,380) Net unrealized appreciation $5,832,799 *Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Item 2. Controls and Procedures. (a) The Registrant’s President/Chief Executive Officer and Treasurer/Chief Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act and Rule15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Keystone Mutual Funds By (Signature and Title) /s/ Andrew S. Wyatt Andrew S. Wyatt, President Date October 26, 2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/ Andrew S. Wyatt Andrew S. Wyatt, President Date October 26, 2007 By (Signature and Title) /s/ Michael P. Eckert Michael P. Eckert, Treasurer Date October 26, 2007
